Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
2.	The amendment filed on December 16, 2021 has been received and made of record. In response to the Non-Final Office Action mailed on September 16, 2021, applicants amended claims 1, 5, 6, 9, 11, and 20 of which claims 1 and 11 are independent claims. Dependent claims 2-4, 7, 8, 10, and 12-19 have been maintained. NO claim has been added as new claim. Therefore, claims 1-22 are pending for consideration.

Response to Arguments

3. Applicants’ arguments in "Remarks” filed on December 16, 2021 with respect to independent claim 1, and 11 have been considered but are moot in view of new ground of rejection as necessitated by applicants’ amendments.[NOTE: in Page-9 of 16 in Remarks, claims 1-4 and 6-22 are pending. In Page-14 of 16, claim 5 is canceled without prejudice. However, claim 5 is not canceled but amended in the amended claims. Please clarify either claim 5 is canceled or not.]   


Claim Objections

4.	Applicants amended dependent claim 5 and is accepted by the office. Therefore, objection to the claim 5 is withdrawn.  
Claim Rejections - 35 USC § 103

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



8.	Claims 1, 2, and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al.(US 2011/0310033 A1)(herein after Liu) in view of BANG et al.(US 2020/0089369 A1)(herein after BANG).

Regarding claim 1, Liu teaches an electronic device(sensing display device, Para-3), comprising:

a base layer(opposite substrate 130, fig.1A, Para-33);

a first sensing electrode(first electrode 162 or second electrode 172, figs.1E,3C&4-5B, and related text) disposed on the base layer(opposite substrate 130);
(second electrode 172 or first electrode 162, figs.1E,3C&4-5B, and related text) disposed on the base layer(substrate 130); 

    PNG
    media_image1.png
    521
    441
    media_image1.png
    Greyscale
fig.5A
a first conductive pattern(dummy electrode 180, fig.5A, Para-53:
 a plurality of dummy electrodes 180 is disposed between the first electrodes 162 and the second electrodes 172)disposed on the base layer(substrate 130) between a portion of the first sensing electrode(162 or 172) and a portion of the second sensing electrode(172 or 162)(As the dummy electrode disposed between first electrodes 162 and second electrodes 172, it is obvious to one of ordinary skill in the art that the dummy electrodes 180 would also be disposed on the substrate 130), and comprising a plurality of first repeating units electrically connected to each other(as seen from fig.5A, dummy electrode is mesh patterned and connected to each other); and
(dummy electrode 180, fig.5A, Para-53) disposed on the base layer(substrate 130) between the portion of the first sensing electrode(162 or 172) and the portion of the second sensing electrode(172 or 162), and comprising a plurality of second repeating units electrically connected to each other(as seen from fig.5A, dummy electrode is mesh patterned and connected to each other), 

wherein the first conductive pattern(dummy electrodes 180) and the second conductive pattern(dummy electrodes 180) are electrically insulated from each other(figs.5A&5B)(dummy electrode 180 at left hand side is regarded as first conductive pattern and dummy electrode 180 at right hand side is regarded as second conductive pattern), 

each of the first conductive pattern and the second conductive pattern is electrically floated(Para-54),

each of the plurality of first repeating units and the plurality of second repeating units comprises at least two mesh lines(mesh-pattern) crossing each other(fig.5A, Para-54).

Nevertheless, Liu is not found to teach expressly the electronic device, wherein the portion of the second sensing electrode has a shape that surrounds the portion of the first sensing electrode.

    PNG
    media_image2.png
    499
    385
    media_image2.png
    Greyscale
fig.10

However, BANG teaches a touch sensing display device, wherein the portion(dummy electrodes 561a or 561b or 562c or 562d) of the second sensing electrode(first sensing electrodes 510 or second sensing electrodes 520) has a shape that surrounds the portion (561b or 561a or 562c or 562d)of the first sensing electrode (second sensing electrodes 520 or first sensing electrodes 510) (Para-117). BANG also discloses that the dummy electrodes 561a-561d are floating electrodes.

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified Liu with the teaching of BANG to include the feature in order to make boundary lines between first sensor electrode and second sensor electrode less noticeable.
claim 2, Liu as modified by BANG teaches the electronic device of claim 1, wherein each of the plurality of first repeating units and the plurality of second repeating units comprises four mesh lines(mesh-pattern, fig.5A, Liu),and 

each of the plurality of first repeating units and the plurality of second repeating units comprises an opening defined by the four mesh lines(mesh-pattern has diamond shape and it has 4 sides. Therefore, it is obvious to have an opening surrounded by 4 mesh lines diamond shape).

Regarding claim 5, Liu as modified by BANG teaches the electronic device of claim 1, wherein the first sensing electrode comprises a branch portion extending in a predetermined direction, and the portion of the second sensing electrode has the shape that surrounds a portion of the branch portion(fig.10, BANG; fig.5B, Liu), and 

the first conductive pattern is disposed between the branch portion and the second sensing electrode, and the second conductive pattern is disposed between the branch portion and the second sensing electrode(fig.10, BANG; fig.5B, Liu).

Regarding claim 6, Liu as modified by BANG teaches the electronic device of claim 5, wherein the first conductive pattern and the second conductive pattern are spaced apart from each other with the branch portion disposed therebetween (fig.10, BANG; fig.5B, Liu).
claim 7, Liu as modified by BANG teaches the electronic device of claim 6, wherein a number of the plurality of first repeating units and a number of the plurality of second repeating units are the same as each other (fig.5A, Liu).

Regarding claim 8, Liu as modified by BANG teaches the electronic device of claim 5, further comprising: 

 a third conductive pattern(dummy electrodes 561a-561d or 562a-d, fig.10, BANG, 180, Liu) disposed between the branch portion and the second sensing electrode(fig.10, BANG; fig.5A, Liu) and electrically insulated from the first conductive pattern (electrically floating) and the second conductive pattern (electrically floating, Para-117, BANG), wherein the third conductive pattern faces an end of the branch portion in an extension direction of the branch portion(figs.10,13-14, 18, 20, 22, 27, 31-33 and related text, BANG and figs.5A75B, Liu).

Regarding claim 9, Liu as modified by BANG teaches the electronic device of claim 1, wherein each of the first sensing electrode and the second sensing electrode has a mesh structure(Para-46, 50, Liu).

claim 10, Liu as modified by BANG teaches the electronic device of claim 1, further comprising:
a display layer(display panel 110, figs.1A&7A&9, Liu) disposed below the base layer(substrate 130) and to provide an image(it is needless to mention that display device provides image to viewer).

8.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al.(US 2011/0310033 A1) in view of BANG et al.(US 2020/ 0089369 A1) and further in view of XIE et al.(US 2018/0039358 A1) (herein after XIE).

Regarding claim 3, Liu as modified by BANG is not found to teach expressly the electronic device of claim 1, wherein each of a number of the plurality of first repeating units and a number of the plurality of second repeating units is equal to or greater than 9 and equal to or less than 30. 

However, XIE teaches a touch panel and a display device, wherein each of a number of the plurality of first repeating units and a number of the plurality of second repeating units is equal to or greater than 9 and equal to or less than 30(12 in figs.5)(18 metal part ME, fig.6).

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified Liu further with the teaching of XIE to include the feature in order to reduce parasitic capacitance between first touch control electrode line and second touch electrode line.

9.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al.(US 2011/0310033 A1) in view of BANG et al.(US 2020/ 0089369 A1) and further in view of ELLIS(US 2012/0229414 A1).

Regarding claim 4, Liu as modified by BANG is not found to teach expressly the electronic device of claim 1, wherein a number of the plurality of first repeating units and a number of the plurality of second repeating units are different from each other.

However, ELLIS teaches position sensing panel, wherein a number of the plurality of first repeating units and a number of the plurality of second repeating units are different from each other(figs.10-12).

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified Liu further with the teaching of ELLIS to .

10.	Claims 11-14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over BANG et al.(US 2020/0089369 A1)(herein after BANG) in view of Liu et al.(US 2011/0310033 A1)(herein after Liu).

Regarding claim 11, BANG teaches an electronic device(light- emitting display device 1, fig.1), comprising:

a display layer(light emitting layer 30, fig.2) comprising an emission area(display area DA1, Para-51); and

a sensor layer(touch layer 50, fig.2) disposed on the display layer(light-emitting layer 30, fig.2),

wherein a sensing area(display area DA1, Para-51) and a peripheral area(non-display area NDA, fig.1, Para-52; routing area/peripheral area) are defined on the sensor layer(fig.4), and the sensor layer comprises a plurality of sensing units(plurality of sensing electrodes 510 and 520, fig.4) disposed in the sensing area(Para-51),

wherein each of the plurality of sensing units comprises a portion of a first sensing electrode(first sensing electrodes 510 or second sensing electrodes 520, fig.4), a portion of a (second sensing electrodes 520 or first sensing electrodes 510, fig.4), and a plurality of conductive patterns(dummy electrodes 561a-561d and 562a-562d, figs.10,13-14, 18, 20, 22-23, 28-29, 32-33) disposed between the portion of the first sensing electrode(first sensing electrodes 510 or second sensing electrodes 520) and the portion of the second sensing electrode(second sensing electrodes 520 or first sensing electrodes 510),

the portion of the first sensing electrode(510 or 520) comprises a plurality of branch portions(figs.10,13-14, 18, 20, 22-23, 28-29, 32-33), 

the portion of the second sensing electrode(520 or 510) comprises a plurality of sensing patterns spaced apart from each other with the first sensing electrode disposed therebetween(figs.10,13-14, 18, 20, 22-23, 28-29, 32-33), and a bridge pattern(first connection portions 512, or second connection portions 522a and 522b) connecting the plurality of sensing patterns to each other(figs.5,10), and
 
the plurality of conductive patterns comprises a first conductive pattern(dummy electrodes 561a-561d and 562a-562d, figs.10,13-14, 18, 20, 22-23, 28-29, 32-33) disposed between one branch portion of the plurality of branch portions and one sensing pattern of the plurality of sensing patterns (figs.10,13-14, 18, 20, 22-23, 28-29, 32-33), and a second conductive pattern disposed between the one branch portion (figs.10,13-14, 18, 20, 22-23, 28-29, 32-33) and the one sensing pattern and electrically insulated from the first conductive pattern(dummy electrodes 561a-561d and 562a-562d, figs.10,13-14, 18, 20, 22-23, 28-29, 32-33),

each of the plurality of the second sensing electrode(first sensing electrodes 510 or second sensing electrodes 520)has a shape that surrounds the portion of the first sensing electrode(second sensing electrodes 520 or first sensing electrodes 510, figs.10,13-14, 18, 20, 22-23, 28-29, 32-33), and
each of the plurality of conductive patterns is electrically floated(Para-117).

If it is considered that BANG fails to teach clearly all the limitations, especially the limitations, “a plurality of conductive patterns comprises a plurality of first conductive patterns and a plurality of second conductive pattern” in his/her disclosure, then it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the application, to utilize the teaching of Liu associated with Figs.5A&5B and related text in order to teach the claimed limitations. Liu teaches a touch sensing display device, comprises a plurality of conductive patterns (dummy electrode 180, fig.5A, Para-53)(dummy electrode 180 at left hand side is regarded as first conductive pattern and dummy electrode 180 at right hand side is regarded as second conductive pattern). Such a combination is desirable because it provides a touch sensing display device which maintains good sensitivity and provides good visual quality.

Regarding claim 12, BANG as modified by Liu teaches the electronic device of claim 11, wherein the first conductive pattern comprises a plurality of first repeating units, and the second conductive pattern comprises a plurality of second repeating units(figs.5A&5B, Liu), and 

each of the plurality of first repeating units has substantially the same shape as each of the plurality of second repeating units(figs.5A&5B, Liu)(for motivation see the rejection of claim 11). 

Regarding claim 13, BANG as modified by Liu teaches the electronic device of claim 12, wherein each of the plurality of first repeating units and each of the plurality of second repeating units comprises at least two mesh lines crossing each other(figs.5A&5B, Liu).

claim 14, BANG as modified by Liu teaches the electronic device of claim 12, wherein each of the plurality of first repeating units and each of the plurality of second repeating units comprises four mesh lines(mesh-pattern, fig.5A, Liu) defining an opening (mesh-pattern has diamond shape and it has 4 sides. Therefore, it is obvious to have an opening surrounded by four mesh-lines of diamond shape pattern).

Regarding claim 17, BANG as modified by Liu teaches the electronic device of claim 12, wherein the first conductive pattern and the second conductive pattern are spaced apart from each other with the branch portion disposed therebetween (fig.10, BANG; fig.5B, Liu).

Regarding claim 18, BANG as modified by Liu teaches the electronic device of claim 17, wherein a number of the plurality of first repeating units and a number of the plurality of second repeating units are the same as each other (fig.5A, Liu).

Regarding claim 19, BANG as modified by Liu teaches the electronic device of claim 17, further comprising:  a third conductive pattern(dummy electrodes 561a-561d or 562a-d, fig.10, BANG) disposed between the one branch portion and the one (fig.10, BANG; fig.5A&5B, Liu) and electrically insulated from the first conductive pattern and the second conductive pattern(electrically floating, Para-117, BANG; figs.5A&5B, Liu),
 
wherein the third conductive pattern faces an end of the one branch portion in an extension direction of the one branch portion(figs.10,13-14, 18, 20, 22, 27, 31-33 and related text, BANG).

Regarding claim 20, BANG as modified by Liu teaches the electronic device of claim 11, wherein each of the first sensing electrode and the second sensing electrode has a mesh structure(Para-46, 50, Liu).

11.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over BANG et al.(US 2020/0089369 A1)in view of Liu et al.(US 2011/0 310033 A1) and further in view of ELLIS(US 2012/0229414 A1).

Regarding claim 15, BANG as modified by Liu is not found to teach expressly the electronic device of claim 12, wherein a number of the plurality of first repeating units and a number of the plurality of second repeating units are different from each other.

However, ELLIS teaches position sensing panel, wherein a number of the plurality of first repeating units and a number of the plurality of second repeating units are different from each other(figs.10-12).

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified BANG further with the teaching of ELLIS to include the feature in order to provide a position sensing panel that allows accurate determination of a position of user contact.

12.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over BANG et al.(US 2020/0089369 A1)in view of Liu et al.(US 2011/0 310033 A1) and further in view of XIE et al.(US 2018/0039358 A1) (herein after XIE).

Regarding claim 16, BANG as modified by Liu is not found to teach expressly the electronic device of claim 12, wherein each of a number of the plurality of first repeating units and a number of the plurality of second repeating units is equal to or greater than 9 and equal to or less than 30. 


However, XIE teaches a touch panel and a display device, wherein each of a number of the plurality of first repeating units and a number of the plurality of second repeating units is equal to or greater than 9 and equal to or less than 30(12 in figs.5)(18 metal part ME, fig.6).

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified BANG further with the teaching of XIE to include the feature in order to reduce parasitic capacitance between first touch control electrode line and second touch electrode line.

13.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over BANG et al.(US 2020/0089369 A1)in view of Liu et al.(US 2011/ 0310033 A1) and further in view of KIM et al.(US 2021/0200358 A1) (herein after KIM).

Regarding claim 21, BANG as modified by Liu teaches the electronic device of claim 11, wherein the sensor layer further comprises: a cover insulating layer(second touch insulating layer 55, figs.3&4, BANG) covering the first sensing electrode(510 or 520), the second sensing electrode(520 or 510), and the plurality of conductive patterns(561a-561d or 562a-562d).
Nevertheless, BANG as modified by Liu is not found to teach expressly the electronic device, wherein an opening is defined in a portion of the cover insulating layer which overlaps the emission area.

However, KIM teaches a touch display device, wherein the sensor layer further comprises: 

a cover insulating layer(touch cover layer 400, figs.4-6) covering the first sensing electrode(touch electrodes 311 or 312), the second sensing electrode(touch electrodes 312 or 311), and the plurality of conductive patterns(fig.2)(Para-76),

wherein an opening(guide openings 340h, fig.4) is defined in a portion of the cover insulating layer which overlaps the emission area(light emitting devices 130).

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified BANG further with the teaching of KIM to include the feature in order to provide a touch sensing display where light extraction efficiency and front luminance of each pixel region be improved.


Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over BANG et al.(US 2020/0089369 A1), Liu et al.(US 2011/0310033 A1), KIM et al.(US 2021/0200358 A1) and further in view of YANG et al.(US 2013/0063820 A1)(herein after YANG).

Regarding claim 22, BANG as modified by Liu and KIM is not found to teach expressly the electronic device of claim 21, further comprising: a functional layer disposed on the sensor layer, wherein a portion of the functional layer is filled into the opening defined by the cover insulating layer, and the functional layer has a refractive index greater than that of the cover insulating layer.

However, YANG teaches stack-up structure of a touch panel, where refractive index of two layers are different(fig.1) (Para-17: a second refractive index layer 16 located on the first refractive index layer 14 and overlaid on the first refractive index layer 14, wherein refractive index of the second refractive index layer 16 is higher than refractive index of the first refractive index layer 14).

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified BANG further with the teaching of YANG to include the feature in order to provide a touch stack-up structure that adopts multilayer films with different 
Conclusion
15.	Applicants’ amendment necessitated the new ground of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner Note
16. The Examiner cites particular figures, paragraphs, columns and
line numbers in the references, as applied to the claims above. Although the particular citations are representative teachings and 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD SAIFUL A SIDDIQUI whose telephone number is (571)270-1530.  The examiner can normally be reached on Mon-Fri: 9:00AM - 5:30PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lun-Yi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/MD SAIFUL A SIDDIQUI/Primary Examiner, Art Unit 2692